DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations as claimed. Specifically, while Basavanhally et al. (“Multi-field-of-view strategy for image-based outcome prediction of multi-parametric estrogen receptor-positive breast cancer histopathology: Comparison to Oncotype DX”, 2011; applicant-submitted prior art) teach training a breast cancer recurrence model using a plurality of images and marker-specific features derived from a combination of H&E and IHC images having known associated recurrence risk scores, they do not expressly teach detecting a plurality of marker-specific features for each type of image, and subsequently computing a plurality of inter-marker features based on values derived from each of the H&E image and the IHC image, as claimed. Rather, Basavanhally teaches computing a prediction of recurrence risk based on combining a class decision made based on 50 features derived from the H&E image and a class decision made based on a single image feature derived from the IHC image. Furthermore, Linke et al. (“A Multimarker Model to Predict Outcome in Tamoxifen-Treated Breast Cancer Patients”, 2006; applicant-submitted prior art) teach 
For the reasons above, independent claims 1, 14 and 18 and their respective dependent claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150102216A1 (Roder) discloses a method/system for classification generation by combining multiple filtered mini-classifiers, each of which is representative of a single feature or multi-feature based classification of sample data. It is pertinent to the field of predictive models for classification of breast cancer recurrence risk, in which the sample data is genomic expression data.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMAH A BEG/           Primary Examiner, Art Unit 2668